DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Regan (U.S. Publication No. 2010/0182036 A1) discloses a power output circuit configured to produce a signal for the electrostatic chuck in response to the input signal, and a feedback circuit electrically connected to the power circuit and configured to feed back a voltage signal responsive to a voltage on the electrostatic chuck. The signal from the power output circuit may be a trapezoidal waveform with approximately flat tops and minimal dead-time between phase reversals. The detection circuit may be electrically connected to the electrostatic chuck through the feedback circuit of the power supply and includes, in some embodiments, an amplifying circuit receiving inputs from the power output circuit and producing an amplified buffered signal, a chucking quality circuit receiving the signal from the amplifying circuit, and configured to produce a signal indicative of a quality of a chucked substrate, and a movement detection circuit receiving the signal from the amplifying circuit, and configured to produce a signal indicative of movement of the substrate on the chuck. The prior art fails to teach in combination with the rest of the limitations in the claim:  “a plurality of power-amplifier chips coupled to the dividing circuit, each of the plurality of power-amplifier chips being configured to be tested by receiving a respective input signal of the plurality of input signals and generating output signal for a predetermined testing time.”

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a plurality of power-amplifier chips coupled to the dividing circuit, each of the plurality of power-amplifier chips being configured to be tested by receiving a respective input signal of the plurality of input signals and generating output signal for a predetermined testing time.”

Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a plurality of second circuit stages, coupled to the first transforming circuit, for generating an non-inverting output signal according to the inverting input signal; and
a second transforming circuit, coupled to the plurality of first circuit stages and the plurality of second circuit stages, for generating an output signal according to the inverting output signal and the non-inverting output signal; wherein the plurality of first circuit stages are connected in parallel, and the plurality of second circuit stages are connected in parallel.”

Regarding claim 18, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “arranging a dividing circuit to receive the testing signal and generate a plurality of input signals according to the testing signal; and testing a plurality of power-amplifier chips by arranging each of the plurality of power- amplifier chips to receive a respective input signal of the plurality of input signals and generate a respective output signal for a predetermined testing time.”

Claims 2-4 are allowable due to their dependencies on claim 1; claims 5, 6 and 10 are allowable due to its dependency on claim 4; claim 7 is allowable due to its dependency on claim 6; claims 8 and 9 are allowable due to their dependencies on claim 7; claims 12, 13 and 17 are allowable due to their dependencies on claim 11; claim 14 is allowable due to its dependency on claim 13; claims 15 and 16 are allowable due their dependencies on claim 14; claim 19 is allowable due to its dependency on claim 18; claim 20 is allowable due to its dependency on claim 19. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866